UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6303


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

BILLY R. MCCULLERS, JR.,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca Beach Smith, Chief
District Judge. (4:07-cr-00049-RBS-JEB-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy R. McCullers, Jr., Appellant Pro Se. Melissa Elaine O’Boyle,
Assistant United States Attorney, Norfolk, Virginia; Howard Jacob
Zlotnick, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Billy R. McCullers, Jr., appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion. *              We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court. United States

v.   McCullers,   No.   4:07-cr-00049-RBS-JEB-1   (E.D.    Va.   Dec.   18,

2014).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




      *Although the district court granted McCullers’s § 3582
motion, the reduction granted by the court did not reduce
McCuller’s sentence to the full extent he requests.

                                   2